Case 19-12654   Doc 35-3   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  B Page 1 of 8
Case 19-12654   Doc 35-3   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  B Page 2 of 8
Case 19-12654   Doc 35-3   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  B Page 3 of 8
Case 19-12654   Doc 35-3   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  B Page 4 of 8
Case 19-12654   Doc 35-3   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  B Page 5 of 8
Case 19-12654   Doc 35-3   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  B Page 6 of 8
Case 19-12654   Doc 35-3   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  B Page 7 of 8
Case 19-12654   Doc 35-3   Filed 11/21/19 Entered 11/21/19 14:36:37   Desc Exhibit
                                  B Page 8 of 8
